 


109 HR 4116 IH: To prohibit the Secretary of Transportation from requiring the sounding of a locomotive horn in suburban areas in nonpeak traffic hours.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4116 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mrs. McCarthy introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the Secretary of Transportation from requiring the sounding of a locomotive horn in suburban areas in nonpeak traffic hours. 
 
 
1.AmendmentSection 20153(c) of title 49, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)The Secretary shall not require the sounding of a locomotive horn in suburban areas in nonpeak traffic hours.. 
 
